DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant’s response filed April 5, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 37-42, 49-53 and 55 are currently pending.  Claims 40-42 and 51-53 are withdrawn.  Claims 1-36, 43-48 and 54 are cancelled. No claims are amended.

Specification
Applicant’s amendment submitted April 5, 2022 is accepted.

Claim Interpretation
Claims 37 and 49 recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In considering the product by process limitations, the process results in human retinal progenitor cells having the following features:  
express markers that indicate eye field development, e.g. Otx2, SOX2;
express markers that indicate cell proliferation, e.g. PCNA;
express markers that indicate ‘stemness’, e.g. CD73, nestin;
express markers that indicate photoreceptors, e.g. Recoverin;
express markers that indicate neuronal lineage, e.g. NF200, Beta-3-tubulin;
express markers that indicate tissue morphogenesis and cell polarity, e.g. PTK7; and
do not express markers specific for neural stem cells, e.g. CD133, CD15 (SSEA-1).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Maintained
Claims 37-39, 49-50 and 55, are rejected under 35 U.S.C. 101 because the claimed invention is not significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  Claim(s) 37-39 and 49-50 are directed to human retinal progenitor cells.  
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
It is noted that claims 37 and 49 have been amended to recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In considering the product by process limitations, the process imparts these features:  providing human retinal progenitor cells that have a native phenotype.  The resulting product has not changed or provided any distinct features that are different from naturally occurring progenitor cells.
Further regarding the use of low oxygen conditions of about 3% oxygen to prepare the claimed cell population, it is noted that such conditions mimic the native physiological environment, as evidenced by Klassen et al., (previously cited) and Young et al., (previously cited).  Klassen at paragraph [0016] discloses that the native environment for retinal progenitor cells during fetal development ranges from approximately 2% to 3.5% oxygen (hypoxic) and Young discloses culturing at 3% oxygen concentration mimics physiological oxygen (paragraph [0082]).
Thus, Claims 37 and 49 do not recite any additional elements other than those found in native cell populations.
Claims 37 and 49 do not recite any additional elements other than the claimed cells.
Claims 37 and 49 are directed to a composition comprising one component:
(i) human retinal progenitor cells; 
As recognized by the specification the cells are isolated from human fetal retinas at a gestational age of 14-18 weeks (paragraphs [0057] and [0069]). Although the claims recite the cells are a purified population of cells, based on the limited background information, the purified cells appear to be structurally and functionally identical to naturally occurring cells.
 Thus, the claimed composition appears to be a nature-based product.

Claims 38-39 and 50: claims 38 and 39 depend directly, or indirectly, from claim 37 and claim 50 depends directly from claim 49.   Claims 38 and 50 further defines the cell composition includes a generic carrier.  Claims 39 and 55 further define/limit the carrier is a pharmaceutically acceptable carrier.  It is noted that the recited carrier can include phosphate buffered saline (paragraph [0029]).  Pharmaceutically acceptable carriers can include a biological compatible carrier without excessive toxicity, or semi-solid gels, or solid materials such as cell scaffolds or matrices (paragraph [0051]) and paragraph [0057] of the specification discloses using the natural protein fibronectin as a cell matrix/scaffold.  Therefore, the carriers recited in claims 38 and 50, and the pharmaceutically acceptable carrier recited in claims 39 and 55, do not limit the progenitor cells in such a way that the cells are markedly different in structure or function from their natural counterpart.  
Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  

The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
The claims do not recite additional elements or steps that integrate the judicial exception into a practical application (Step 2A, prong two: No).
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exception (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101 (Step 2B: NO).
In view of the above, claims 37-39, 49-50 and 55 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Rejection Withdrawn
RE: Rejection of Claim(s) 37-39, 49-50 and 55 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, in view of Schmitt:
Applicant’s arguments, (see Remarks pages 9-10), with respect to the rejection(s) of claim(s) 37-39, 49-50 and 55 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, in view of Schmitt, have been fully considered and are persuasive since Young qualifies as prior art only under subsection (e) of Section 102 of 35 U.S.C.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of further consideration of the previously cited reference to Schmitt.

New ground of Rejection
Claim(s) 37-39, 49-50 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt et al., (Investigative Ophthalmology & Visual Science, December 2009, Vol. 50, No. 12, pages 5901-5908; previously cited) (“Schmitt”), in view of Klassen et al., (US 2014/0186309, supported by provisional application No. 61/487,419, filed May 18, 2011; IDS 3/19/2020, previously cited) (“Klassen”).

It is again noted that claims 37 and 49 recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
In considering the product by process limitations, the process results in human retinal progenitor cells having the following features:  
express markers that indicate eye field development, e.g. Otx2, SOX2;
express markers that indicate cell proliferation, e.g. PCNA;
express markers that indicate ‘stemness’, e.g. CD73, nestin;
express markers that indicate photoreceptors, e.g. Recoverin;
express markers that indicate neuronal lineage, e.g. NF200, Beta-3-tubulin;
express markers that indicate tissue morphogenesis and cell polarity, e.g. PTK7; and
do not express markers specific for neural stem cells, e.g. CD133, CD15 (synonymous with SSEA-1).

Schmitt is directed to methods for the molecular characterization of human fetal retinal progenitor cells (Purpose, left column, first paragraph, page 5901).
Regarding claims 37 and 49, Schmitt specifically teaches isolating human retinal progenitor cells (hRPCs) from human retina of 14-18 weeks gestational age fetuses by separating the neuroretina from the pigment epithelium. The tissue was minced and dissociated using 0.1% collagenase for 4 cycles to achieve complete dissociation. The cells were subsequently cultured using Ultraculture™ media comprising 10 ng/ml of EGF, 20 ng/ml of bFGF, L-glutamine, gentamicin and FBS. The cells were plated on fibronectin-coated tissue culture flasks (Isolation and Standard Cell Culture, pages 5901-5902).  
Schmitt teaches the cells have positive expression for a variety of markers including Nestin (NES), SOX2, OTX2 and Recoverin (RCVRN), as recited in the instant claims (Methods, left column, page 5901 and Table 2, page 5903).  Schmitt further teaches the cells have negative expression for PROM-1 (synonymous with CD133) (Table 2, page 5903).  Although Schmitt assays for the proliferation marker KI67, Schmitt does not further teach assaying for positive expression of the proliferation marker PCNA. Schmitt does not teach assaying for positive expression for CD73 (stemness), Beta-3-tubulin or NF200 (neuronal lineage markers).  Schmitt does not further teach whether or not the disclosed retinal progenitor cells have negative expression for CD133.  However, Schmitt’s cell isolation method is substantially the same as the instant invention (see Specification paragraphs [0057] and [0069]) and Schmitt obtains the disclosed hRPCs from fetuses of the same gestational age.  Thus, given that Schmitt discloses hRPCs produced by a substantially identical process as the claimed invention, whatever differences exist are not patentably significant. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 (I).
Further regarding the low oxygen conditions of about 3% oxygen, it is noted that Schmitt does not further comment on the oxygen conditions.  However, Klassen is also directed to methods for isolating retinal progenitor cells (Abstract) from fetal tissue at a gestational age of 17-18 or 16-19 weeks (paragraph [0008]).  Klassen specifically teaches that culturing the cells under low oxygen conditions (2-3.5% oxygen) mimics the oxygen levels of the developing fetal retina during gestation and provides improved and a more sustained proliferation (paragraphs [0016] and [0245]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use low oxygen conditions, e.g. 3%, in the method of Schmitt.
The person of ordinary skill in the art would have been motivated to modify the method of Schmitt to include low oxygen conditions, as taught by Klassen, for the predictable result of successfully mimicking in vivo conditions that improve cell proliferation and provide a more sustained proliferation of the desired cell population, thus meeting the limitation of claims 37 and 49.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Schmitt and Klassen because each of these teachings are directed at methods for isolating retinal progenitor cells for therapeutic use.	

It is additionally noted the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants’ hRPCs differs, and if so to what extent, from Schmitt’s disclosed population of human retinal progenitor cells.  Both Applicants' and Schmitt’s retinal progenitor cells are obtained from human fetal retinas of the same gestational age, wherein the tissue was dissected and dissociated with 4 cycles of collagenase treatment using 0.1% collagenase and subsequently seeded in fibronectin-coated tissue culture flasks containing modified Ultraculture™ media comprising 20 ng/ml rhbFGF, 10 ng/ml rhEGF  (Specification at paragraphs [0057] and [0069]), demonstrating a reasonable probability that the hRPCs disclosed by Schmitt are either identical or sufficiently similar to the claimed hRPCs that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicants.
Merely because a characteristic of a known cell population is not disclosed in a reference does not make the known cell population patentable. Applicants’ hRPCS possesses inherent characteristics which might not be displayed in the tests used in Schmitt.  Clear evidence that Schmitt’s hRPCs do not possess a critical characteristic that is possessed by the claimed hRPCs would advance prosecution and might permit allowance of claims to Applicants’ hRPCs.
Further regarding claims 37 and 49 and the limitation “a purified population”, it is noted the instant specification does not provide a specific definition defining the parameters of “substantially purified”.  As set forth immediately above, Schmitt performs various isolation steps to achieve the desired cell type, including separating the neuroretinal tissue from the pigment epithelium and mincing and dissociating the cells using 0.1% collagenase for 4 cycles, and thereafter seeding the cells on fibronectin-coated tissue culture plastic.  Schmitt (Table 1) illustrates that 100% of the hRPCs showed consistent expression of VIM, K167, NES, PAX6, SOX2 OTX2, SIX6 and CHX10.  Therefore, Schmitt’s cells read on “a purified population”.
Regarding claims 38-39 and 50, Schmitt teaches culturing the hRPCS on fibronectin-coated culture flasks (Isolation and Standard Cell Culture, pages 5901-5902).  Given the instant specification discloses the pharmaceutically acceptable carrier encompasses cell scaffolds and matrices, Schmitt’s disclosed fibronectin matrix, in its broadest reasonable interpretation is considered to read on “a pharmaceutically acceptable carrier”, thus meeting the limitations of claims 38-39 and 50.


Double Patenting- Rejection Withdrawn
RE: Rejection of Claims 37-39, 49-50 and 55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,758,572 (“US ‘572”):
The Terminal Disclaimer submitted April 5, 2022 obviates the rejection of claims 37-39, 49-50 and 55 on the ground of nonstatutory double patenting. Therefore, the rejection is withdrawn.


37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Petr Baranov filed on 5 April 2022.
The Declaration under 37 CFR 1.132 filed 5 April 2022 is insufficient to overcome the rejection under 35 USC 101, as set forth in the last Office action because:  
The Declaration does not clearly set forth a comparison of the cell characteristics of native human retinal progenitor cells, i.e. freshly isolated hRPCs that have not been expanded in vitro, as compared to human retinal progenitor cells that have been expanded in vitro by culturing in the presence of about 10 ng/ml to about 20 ng/ml epidermal growth factor (EGF) and from about 10 ng/ml to about 20 ng/ml of basic fibroblast growth factor (bFGF) in low oxygen conditions consisting of about 3% oxygen for at least 6 hours.
The Declaration (paragraph 6) indicates that differences have been identified in cell properties and phenotype that distinguish the claimed human retinal progenitor cells (hRPC) from all cells present in fetal retina. The comparison appears to be a comparison between hRPCs subjected to the claimed culturing process, including low oxygen conditions, as compared to a heterogenous population of retinal cells. The comparison does not appear to be a comparison of the cell characteristics of native human retinal progenitor cells, i.e. freshly isolated hRPCs that have not been expanded in vitro, as compared to human retinal progenitor cells that have been expanded in vitro by the claimed culturing conditions.
The Declaration (paragraph 9) further states the flow cytometry experiments found there are significant changes in the characteristics and expression of functional markers in a population of cells following the claimed culturing process.  However, the experimental data does not show a comparison between the marker profile for native, freshly isolated hRPCs as compared to the marker profile for hRPCs that have been cultured under the claimed conditions.  The Declaration (paragraph 9) does not clearly explain which data in Exhibits A and B correlate with native hRPCs, and which data correlates with hRPCs cultured using the claimed conditions. The experimental data in Exhibit B shows positive expression for Nestin, Beta-3-tubilin, PTK7, Recoverin and NF200 for each of “fetal_wk16”, “hRPC_ReN” and “hRPC_lab”, as recited in claims 37 and 49.  It is further noted that Exhibits A and B only present analysis for five (5) of the 11 claimed markers. There is no data for SOX2, Otx2, CD73, PCNA, CD15 or CD133. Moreover, although paragraph 8 of the Declaration notes there is upregulated expression for PTK7, NF200, Recoverin and Nestin for the hRPCs subjected to the claimed culture conditions, as compared to the fetal retinal cell population, the cultured hRPCs remain positive for the expression of the claimed markers, which is not a markedly different characteristic.  It is not the case that the native cells did not express PTK7, NF200, Recoverin or Nestin and the cultured hRPCs have positive expression for PTK7, NF200, Recoverin and Nestin, as would be a markedly different characteristic from the naturally occurring progenitor cells.
Thus, the Declaration does not provide a sufficient showing that the claimed human retinal progenitor cell population is markedly different from native hRPCs.

Response to Remarks
Rejection under 35 U.S.C. 101:
Applicant has traversed the rejection of record on the grounds that the Declaration provided by Dr. Baranov supports that the cell population having been cultured under the claimed conditions are markedly different from native human retinal progenitor cells, as discussed at Applicant’s remarks (pages 6-9).
Applicant’s remarks have been fully considered, but are not found persuasive for the reasons discussed immediately above regarding the Declaration provided by Dr. Baranov.

 Rejections under pre-AIA  35 U.S.C. 103(a):
In response to Applicant’s remarks regarding the previous rejection of claims 37-39, 49-50 and 55 under pre-AIA  35 U.S.C. 103(a) as discussed at Applicant’s remarks (pages 9-10), it is noted that Applicant’s remarks are found persuasive regarding the cited reference to Young, since Young qualifies as prior art only under subsection (e) of Section 102 of 35 U.S.C. Therefore, the rejection of record is withdrawn.  However, upon further consideration of the previously cited reference to Schmitt, a new ground of rejection has been set forth above.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633